DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the applicant’s communication filed 04/26/2021.
Status of the claims:
Claims 1 – 11, and 13 - 20 are pending in the application.
Claims 1 and 11 are amended.
Claims 17 – 20 are withdrawn.
Claim 12 is canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 4, the phrase "a force" renders the claim indefinite because it is unclear whether the “a force” is the same “a force” defined in claim 1. For the purpose of examination the two “forces” will be read as the same force.
Claim 5 is rejected as being dependent off of an indefinite claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 20110125244 A1) (cited in prior office action) and further in view Jimenez (US 2007/0168014 A1) (cited in prior office action).
Regarding claim 1, Roeder discloses a medical device system (stent graft introducer) (abstract) comprising: 
an expandable medical device (stent graft 40) including a first end portion (see annotated Fig. 5), a second end portion (see annotated Fig. 5), and an intermediate portion (see annotated Fig. 5) therebetween.
a first constraining mechanism (sheath 132) configured to releasably constrain the expandable medical device (stent graft 40) to a delivery diameter (diameter slightly greater than the outer diameter of the carrier tube 124) 
a second constraining mechanism (suture loops 60 and 58) arranged between the expandable medical device (stent graft 40) and the first constraining mechanism (sheath 132) (paragraph [0088]) and configured to lessen expansion of the intermediate portion (see annotated Fig. 5) of the expandable medical device (stent graft 40) to an intermediate diameter (partial expansion) that is greater than the delivery diameter (Examiner’s note: it should be noted that when the stent graft 40 is released by sheath 132, the stent graft expands to the partially expanded state, where the stent graft is still restrained by the suture loops 60 / 58) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]) and deploy the intermediate section (see annotated Fig. 5) to a deployed diameter (diameter seen in Fig. 7) greater than the intermediate dimeter in response to release, rupture, distend, or break of the second constraining mechanism (suture loops 60 / 58) in response to a force (force needed to release suture loops – paragraph [0088]) and remain coupled to the expandable medical device subsequent to the force being applied thereto (paragraph [0088]) (Examiner’s note: it should be understood that the suture loops remain coupled to the stent graft 40 as they are pulled proximally in response to the force; in other words, subsequent (immediately after), the suture loops are still coupled yet the tension is released. Further, it should be noted that the claim as currently written does not require the second constraining member 
However, Roeder is silent regarding (i) the deployment line, and silent as to how the first constraining member (sheath 132) is retracted.
As to (i), Jimenez teaches, in the same field of endeavor, a stent delivery system comprising an expandable medical device (stent 160) and a first constraining member (outer tubular member 124) (paragraph [0043]); Jimenez further teaches an actuation mechanism (thumbwheel 106, slider 152, and cord 180), which comprises a deployment line (cord 180) operatively coupled to the first constraining member (outer tubular member 124), the actuation mechanism provides more control over the first constraining member retraction, which gives the surgeon more control over the stent expansion (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Roeder to incorporate the actuation mechanism, and thus the deployment line, of Jimenez for the purpose of providing the surgeon more control over the retraction and thus more control over the stent expansion.
Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Roeder, and Jimenez teaches the device above, and Roeder further teaches wherein the first constraining mechanism (sheath 132) is configured to deploy the intermediate portion (see annotated Fig. 5) of the expandable medical device (stent graft 40) to the intermediate configuration (configuration seen in Fig. 5) and deploy the first end portion (see annotated Fig 5) and the second end portion (see annotated Fig. 5) of the expandable medical device (stent graft 40) to a deployed configuration (configuration seen Fig. 5) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]).
Regarding claim 3
Regarding claim 6, the combination of Roeder, and Jimenez teaches the device above, and Roeder further teaches wherein the first end portion (see annotated Fig. 5) comprises a first flange (see annotated Fig. 5), the second end portion (see annotated Fig. 5) comprises a second flange (see annotated Fig. 5), and the intermediate portion (see annotated Fig. 5) comprises a substantially cylindrical shape (Examiner’s note: the intermediate portion as referenced on the annotated Fig. 5, has a cylindrical shape).
Regarding claim 7, the combination of Roeder, and Jimenez teaches the device above, and Roeder further teaches wherein the expandable medical device (stent graft 40) comprises a first inflection area (see annotated Fig. 5) between the first flange (see annotated Fig. 5) and the intermediate portion (see annotated Fig. 5), a second inflection area (see annotated Fig. 5) between the second flange (see annotated Fig. 5)  and the intermediate portion (see annotated Fig. 5), and the second constraining mechanism (suture loops 58 / 60) is arranged between the first inflection area (see annotated Fig. 5) and the second inflection area (see annotated Fig. 5).
Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale

Regarding claim 8, the combination of Roeder, and Jimenez teaches the device above, and Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60) is coupled to the expandable medical device (stent graft 40) (Fig. 5), and the first constraining mechanism (sheath 132) is configured to deploy the expandable medical device (stent graft 40) and uncouple from the expandable medical device (stent graft 40) in response to tension (tension applied the actuation mechanism of Jimenez) applied to the first constraining mechanism (sheath 132) (paragraph [0088] – Roeder).
Regarding claim 9
Regarding claim 10, the combination of Roeder and Jimenez teaches the device above, and Roeder further teaches wherein the first constraining mechanism (sheath 132) extends from the proximal end of the expandable medical device (stent graft 40) to a distal end of the expandable medical device (stent graft 40) and back toward a proximal end of the expandable medical device (stent graft 40) (Examiner’s note: sheath 132 extends the whole length of the stent graft 40, thus extends from the proximal end of the stent graft 40 to the distal end and back – see Fig. 9).
Regarding claim 11, Roeder disclose a system for deploying a medical device (stent graft 40) having a first flange (see annotated Fig. 5), a second flange (see annotated Fig. 5), and an intermediate portion (see annotated Fig. 5) therebetween, a first inflection area (see annotated Fig. 5) between the first end portion (see annotated Fig. 5) and the intermediate portion (see annotated Fig. 5), a second inflection area  (see annotated Fig. 5) between the second end portion (see annotated Fig. 5) and the intermediate portion (see annotated Fig. 5), a delivery configuration (see annotated Fig. 5), and a deployed configuration (see annotated Fig. 5), the system comprising: 
a first constraining mechanism (sheath 132) configured to constrain the medical device (stent graft 40) to the delivery configuration (configuration where stent graft 40 is compressed to tube 124 – paragraph [0087]) and deploy the first flange (see annotated Fig. 5) and the second flange to the deployed configuration (configuration seen in Fig. 5) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]); 
a second constraining mechanism (suture loops 58 / 60) arranged between the medical device (stent graft 40) and the first constraining mechanism 
However, Roeder is silent regarding (i) the deployment line, and silent as to how the first constraining member (sheath 132) is retracted.
As to (i), Jimenez teaches, in the same field of endeavor, a stent delivery system comprising an expandable medical device (stent 160) and a first constraining member (outer tubular member 124) (paragraph [0043]); Jimenez further teaches an actuation mechanism (thumbwheel 106, slider 152, and cord 180), which comprises a deployment line (cord 180) operatively coupled to the first constraining member (outer tubular member 124), the actuation mechanism provides more control over the first constraining member retraction, which gives the surgeon more control over the stent expansion (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Roeder to incorporate the actuation mechanism, and thus the deployment line, of Jimenez for the purpose of providing the surgeon more control over the retraction and thus more control over the stent expansion.
Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale

Regarding claim 13, the combination of Roeder and Jimenez teaches the device above, and Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60) is coupled to the medical device (stent graft 40) and secured to the intermediate portion (see annotated Fig. 5).
Regarding claim 14, the combination of Roeder and Jimenez teaches the device above, and Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60) is arranged about a circumference of the intermediate portion (see annotated Fig. 5) of the medical device (stent graft 40) (Examiner’s note: suture loops 58 / 60 encircle the stent graft 40).
Regarding claim 16,.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ben- Roeder (US 20110125244 A1) and Jimenez (US 2007/0168014 A1) as applied to claim 1 above, and further in view of Bruchman (US 20130096606 A1).
Regarding claim 4, the combination of Roeder and Jimenez teaches the device of claim 1 above, and Roeder further teaches wherein the second constraining mechanism (suture loops 60 / 58) is coupled to the expandable medical device (stent graft 40) (Fig. 5) (Examiner’s note: claim 4, as currently written, only requires that the second constraining member be coupled to the stent at some point in time).
However, the combination of Roeder and Jimenez is silent regarding wherein the second constraining is configured to rupture in response to a force applied thereto.
As to the above, Bruchman teaches, in the same field of endeavor, a system for deploying a self-expanding device, comprising a second constraining member (a warp kit – two or more interlocking strands of thread that encases a radially compressed device – paragraph [0031]), wherein the second constraining mechanism ruptures (breaks) in response to a force applied (pulling tension) (paragraph [0033]), for the purpose of allowing removal of the constraining mechanism without the expandable medical device undergoing the windshield-wiper effect (single vector movement) (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the suture loops of Roeder in view of Jimenez, to incorporate a break, such that when there is tension applied to the suture loops, they will rip, which will prevent single vector movement of the stent graft, which allows for greater stent placement accuracy.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ben- Roeder (US 20110125244 A1), Jimenez (US 2007/0168014 A1), and Bruchman (US 20130096606 A1) as applied to claim 4 above, and further in view of Belhe (US 20130030351 A1).
Regarding claim 5, the combination of Roeder, Jimenez, Bruchman teaches the device above, and further Roeder further teaches wherein the second constraining mechanism is configured to remain coupled to the expandable medical device (stent graft 40) (Examiner’s note: it should be understood that the suture loops remain coupled to the stent graft 40 as they are pulled proximally in response to the force; in other words, subsequent (immediately after), the suture loops are still coupled yet the tension is released and not yet fully withdrawn. Further, it should be noted that the claim as currently written does not require the second constraining member to remain coupled to the stent after the stent is in place and the delivery system is fully removed).
However, the combination of Roeder, Jimenez, and Bruchman is silent regarding wherein the force is a radial force applied within the intermediate portion of the expandable medical device.
As to the above, Belhe teaches, in the same field of endeavor, an expandable medical device (sleeve 800) comprising a second constraining mechanism (suture securement 803) used to constrain the expandable medical device (sleeve 800) in an intermediate diameter; and further comprising wherein a balloon is inflated within the sleeve 800 to break the suture securement 803.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Roeder in view of Jimenez, .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 20110125244 A1) and Jimenez (US 2007/0168014 A1) as applied to claim 11 above, and further in view of Rasmussen (US 20100114290 A1).
Regarding claim 15, the combination of Roeder and Jimenez teaches the device of claim 11 above.
However, the combination of Roeder and Jimenez is silent regarding the percentage of increase in the intermediate diameter between configurations.
As to the above, Rasmussen teaches, in a similar field of endeavor, a graft deploying device comprising a medical device (stent graft 18), a first constraining mechanism (sheath 32), a second constraining mechanism (restraining wire 42); and further comprising an intermediate deployment configuration (Fig. 7, when sheath 32 is retracted and constraining wires 42 are still in place), and a deployed configuration (Fig. 10). Additionally, Rasmussen teaches wherein a diameter of an intermediate portion (constrained stent 4) in the intermediate configuration (Fig. 7) is approximately between 40% to 80% less than a diameter of the intermediate portion (The constrained stent 4' is typically constrained by over 50% of its expanded configuration, and may be constrained by up to 70 or 80%. – paragraph [0058]) in the deployed configuration (Fig. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Roeder in view of Jimenez, to incorporate the diameter increase from an intermediate configuration to a deployed configuration for the purpose of being able to better conform the medical device to the body lumen.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. With respect to the argument “the alleged constraining mechanisms of Roeder do not remain coupled to the expandable device subsequent to the force…”, it should be understood that the claim as currently written only requires that the second constraining mechanism (suture loop) remain coupled to the stent immediately after a force is applied. With that said, the suture loops of Roeder are pulled proximally as they are released, thus the after the initial force is applied to release the tension of the suture loops (which also fully releases the stent), the suture loops are still coupled to the stent; they remain coupled to the stent until they are fully withdrawn which does not happen until the surgeon determines the location of the stent is correct. Further it should be understood, that the modified device in claim 4, is such that the after the force to release / deploy the stent to its deployed diameter, the suture loops remain coupled for the express purpose of repositioning the stent graft (the windshield wiper effect). .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P. RESTAINO/Examiner, Art Unit 3771                                    
/GEORGE J ULSH/Primary Examiner, Art Unit 3771